Citation Nr: 0202110	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  95-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.

(The issue of entitlement to a higher rating for 
osteochondroma of the right elbow, currently rated as 20 
percent disabling, will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from August 1961 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1994 RO rating decision that granted service 
connection for osteochondroma of the right elbow, and 
assigned a 10 percent evaluation under Diagnostic Code 5015, 
effective from October 1993; and denied service connection 
for a low back disability with arthritis.  The veteran 
submitted a notice of disagreement in August 1994, and the RO 
issued a statement of the case in December 1994.  The veteran 
submitted a substantive appeal in February 1995.  In June 
1998, the RO increased the rating for osteochondroma of the 
right elbow to 20 percent, effective from the original date 
of claim in October 1993.  The veteran has continued his 
appeal.  In November 1998, the Board remanded the case to the 
RO for further development.

A June 2001 RO rating decision denied entitlement to a total 
disability rating based on individual unemployability (TDIU). 
The record reflects no disagreement, to date, with that 
rating decision and the issue has not been certified for 
appellate consideration.  As such, the denial of a TDIU is 
not in appellate status and will not be addressed by the 
Board at this time.

The Board is undertaking additional development on the issue 
of entitlement to an evaluation in excess of 20 percent for 
osteochondroma of the right elbow pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
issue.



FINDING OF FACT

The veteran's chronic low back pain and osteoarthritis of the 
lumbosacral spine with decreased range of motion and 
spondylolisthesis were not present in service or for several 
years later, and were not related to a disease or injury in 
service.


CONCLUSION OF LAW

Chronic low back pain and osteoarthritis of the lumbosacral 
spine with decreased range of motion and spondylolisthesis 
were not incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.309 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the statement of the case, the 
supplemental statement of the case, and the discussion 
contained in the Board's earlier decision.  The veteran's 
representative has had an opportunity to present argument to 
the Board subsequent to the adoption of the VCAA.

The duty to assist requirements of the new law and 
implementing regulations have been complied with.  The 
veteran has indicated that physicians who have treated him 
for low back pain in the past are now deceased, and that 
their records are no longer available.  Nor has the veteran 
been able to identify the private facility where he was 
treated in service in 1962 following a motor vehicle 
accident.  The RO appears to have sought all reported 
treatment records, including morning reports for the 92d 
Combat Support Group at Fairchild Air Force Base in 
Washington in July and August 1962; a response was received 
indicating that such records were unavailable.  The veteran 
has been afforded examinations that contain sufficient 
information and opinions to decide the claim.

The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  The regulations, with the exception 
of development in the case of attempts to reopen finally 
denied claims made after August 21, 2001, are not meant to 
bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 29 2001).  
Accordingly, he is not prejudiced by the Board's initial 
consideration of his claim under the new regulations.

Factual Background

Service medical records at the time of the veteran's 
enlistment examination in July 1961 and at the time of his 
separation examination in May 1965 show a normal spine.  The 
veteran did not report back pain in service; nor is there any 
record of a motor vehicle accident in service.

An undated medical evaluation of the veteran reportedly made 
when he was 25 years old (presumably in 1968), contains a 
finding of curvature of the low spine.  

VA outpatient records show treatment for low back strain in 
1993.

X-rays taken of the veteran's spine in June 1993 reveal the 
following:  Mildly straightened lordosis and slight 
scoliosis; lumbosacral alignment mildly altered; and mild to 
moderate distal degenerative changes.  Historical correlation 
was suggested as concerns the possibility of remote trauma 
being responsible.

Correspondence dated in September 1993 from a former airman 
who had served with the veteran, reflects that he was aware 
that the veteran had been involved and injured in a military 
vehicle accident while in route to a missile site during 
service.  He reported seeing the veteran several days after 
the accident when the veteran returned to the base.  

In correspondence received in October 1993, the veteran 
reported that he was involved in a motor vehicle accident in 
August 1962, in which several people were injured and one 
killed.  The veteran reported being taken to a local hospital 
in southeast Washington; suffering from lower back injuries, 
facial cuts, and bruises; and remaining in the hospital for 
several days.

VA progress notes dated in September 1994 show an assessment 
of arthritis of the left hip and back.

VA outpatient records show treatment for chronic low back 
pain in 1994 and 1995.

The veteran underwent a VA examination in October 1997.  He 
reported that during a snowstorm in December 1962 he was 
traveling in a military vehicle that went off the road, into 
an embankment, and hit a tree.  A second military vehicle 
followed, and rear-ended the veteran's vehicle.  The veteran 
reported being transported to a private hospital in rural 
Idaho, where he was an inpatient for several days.  He 
related wearing a back brace in a belt-form for a month or 
greater, and taking muscle relaxants for more than three 
months.  The veteran reported that, since his discharge in 
1965, he has had constant intermittent flare-ups; since 1990, 
he has had tingling in his left leg and down into his foot.  
The veteran related having had physical therapy and that he 
took medication.

Upon examination, the veteran had minimal kyphosis, and 
scoliosis posture with a slight posture bend.  He was unable 
to straighten up his back, and his neck was always held in at 
least 10 degree of flexion with inability to straighten it 
up.  He had decreased range of motion of the cervical spine 
and lumbar spine.  Straight leg raising was within normal 
limits.  The diagnosis was status post kyphoscoliosis and 
chronic low back pain with degenerative changes.  A 
physician's handwritten comment was added to the diagnosis:  
"following motor vehicle accident, with neuropathy."

The veteran underwent a VA examination in May 1999.  The 
veteran reported low back pain across the lower back 
bilaterally; he also described neck pain being far worse than 
the low back pain.  He related that he injured his neck 
during a motor vehicle accident in 1962.  The neck pain was 
described as an 8 on a scale from 1 to 10, and the low back 
pain was described as a 4 and as a constant irritation.  He 
reported taking medication.  Flare-ups occurred approximately 
every two weeks and exacerbated his neck pain.  The veteran 
denied exacerbation of low back pain.

Upon examination, the veteran was well developed, well 
nourished, and in no acute distress; he was ambulatory 
without assistance, and his gait was steady.  There were no 
erythema, heat, or ecchymosis suggestive of infection over 
the spine.  There were no obvious kyphosis, scoliosis, or 
lordosis.  The spine was nontender to palpation and 
percussion.  The muscles of the back were normally developed 
for a man of his age.  The veteran was able to toe walk, heel 
walk, and dorsiflex the toes.  He could squat and rise.  The 
diagnosis was chronic low back pain, osteoarthritis, and 
spondylolysis with decreased range of motion.

In April 2001, the veteran's claims folder and medical 
records were reviewed by a VA orthopedic specialist.  The VA 
specialist found that the prior examination of the veteran 
was complete and accurate, and did not find it necessary to 
re-examine the veteran.  It was the opinion of the VA 
specialist that the veteran had spondylolisthesis without 
spondylolysis and mild osteoarthritis of the lumbosacral 
spine, as well as mild osteoarthritic changes of the cervical 
spine, but noted that these were the normal changes found in 
a 55-year-old veteran, former building contractor.  

The VA specialist noted that it was very difficult to state 
that the veteran's current back condition was as likely as 
not related to a motor vehicle accident in service, without 
viewing the accident and treatment records.  Even had the 
veteran been treated at a private facility at the time of the 
accident, one would expect some findings noted or complaints 
reported on subsequent medical reviews during service.  There 
were none.  Again, the VA specialist noted that the veteran's 
current back condition was not abnormal for his age and 
former occupation; the incidental finding of 
spondylolisthesis was a congenital abnormality and not a 
result of an accident at any time.

Statements of the veteran in the claims folder are to the 
effect that he was rejected for employment within one year of 
his discharge from service due to his physical condition 
(spine and elbow).  He related having had severe back pain 
and an arthritic condition that had progressively worsened 
since the accident.
 
Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90 (1990).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448, 449 (1995); 38 C.F.R. § 3.310(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
entry show a normal spine, and the Board presumes the veteran 
to have been in sound condition in 1961.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

First, the veteran's service medical records are completely 
negative for any findings or diagnoses pertaining to 
residuals of a low back injury.  The veteran was discharged 
from service in May 1965, and there is no competent evidence 
of osteoarthritis of the back within the initial one-year 
period after service discharge so as to warrant presumptive 
service connection under 38 C.F.R. §§ 3.307, 3.309(a).

The veteran has submitted statements in which he implied that 
he had arthritis within one year of service, however, as a 
lay person he is not competent to offer an opinion as to 
medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Post-service medical records first show curvature of the low 
back in 1968, and medical treatment for low back pain 
beginning in the 1990's.  Statements of the veteran in the 
claims folder are to the effect that he has had low back pain 
since the claimed motor vehicle accident in service in 1962. 
The United States Court of Appeals for Veterans Claims has 
found that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The Board finds that correspondence from a former airman in 
service tends to support a finding that the veteran was 
indeed involved in a motor vehicle accident in service.  
Nevertheless, even assuming that the veteran experienced such 
an accident in service, there is no medical evidence as to 
what injuries, if any, he sustained in the accident.  More 
importantly the medical evidence is against a finding that 
any current back disability is related to the injury in 
service.

The VA specialist who reviewed the May 1999 VA examination 
report and evidence in the claims file concluded that neither 
complaints of low back pain nor residuals of a low back 
injury were shown at any time during service, and that 
current disabilities were unrelated to service.  The VA 
specialist noted that, even had a motor vehicle accident been 
documented, current medical findings as to the veteran's back 
were not abnormal for the veteran's age and former 
occupation.  As such, no relationship has been shown to exist 
between the veteran's current back condition and any incident 
or injury in service.

The April 2001 VA medical opinion is the only probative, 
credible medical evidence in the record.  It is based on 
review of the relevant medical history, and is unrefuted by 
any credible, competent medical evidence.  The veteran's own 
assertions are not competent evidence on this medical 
question in controversy, in that there is no indication he 
has any medical expertise upon which to base an opinion as to 
the etiology of his low back disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The evidence of record reveals that the veteran currently has 
chronic low back pain and osteoarthritis of the lumbosacral 
with decreased range of motion and spondylolisthesis; that 
curvature of the low back was first reported in 1968, a few 
years after service and that osteoarthritis of the 
lumbosacral was first shown many years thereafter; and that 
these conditions are not related to an incident or injury in 
service.

The preponderance of the evidence is against the claim for 
service connection for residuals of a low back injury, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a low back injury is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

